Citation Nr: 0008660	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-50 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral knee injury.

2.  Entitlement to service connection for the residuals of a 
low back injury.

3.  Entitlement to service connection for the residuals of 
removal of the gallbladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
November 1975 and from December 1990 to July 1991.  This 
appeal arises from a September 1995 rating decision of the 
Seattle, Washington, regional office (RO) which denied 
service connection for the residuals of a bilateral knee 
injury, the residuals of a low back injury, and gallbladder 
removal.  The notice of disagreement was received in October 
1995.  The statement of the case was issued in September 
1996.  A timely substantive appeal was received in November 
1996.  See 38 C.F.R. § 20.305 (1999).  Jurisdiction over the 
matter was transferred to the Winston-Salem, North Carolina, 
RO during the pendency of this appeal.


REMAND

A review of the record shows that subsequent to the issuing 
of a February 1997 supplemental statement of the case (SSOC) 
the veteran submitted lay statements from family members in 
support of her claims for service connection.  Medical 
records from the Anchorage VA Medical Center (VAMC), Dallas 
VAMC, and Fayetteville VAMC were also associated with the 
claims folder after the promulgation of the February 1997 
SSOC.  However, while these records and statements were 
considered in connection with issues not currently on appeal, 
there is no indication that this evidence was considered by 
the RO or addressed in a supplemental statement of the case 
prior to the case being sent to the Board of Veterans' 
Appeals.  This evidence is pertinent to the disabilities at 
issue.  There is also no indication that the veteran waived 
RO consideration of this evidence.  Thus, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1999).

Further, the record reflects that the veteran's service 
medical records are unavailable, the National Personnel 
Records Center (NPRC) and other service department agencies 
having reported her medical records were not on file.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant's, there is a 
"heightened duty" to assist the claimant in the development 
of the case.  38 U.S.C.A. § 5107(a) (West 1991).  See O'Hare 
v. Derwinski, 
1 Vet. App. 365 (1991).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the "duty to assist" the appellant 
includes advising him or her that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In this regard, the RO 
advised the veteran that she could submit the names of any 
individual who had knowledge of her injuries during her 
military service.  The veteran responded by furnishing the RO 
with the aforementioned statements from members of her 
family.  Nevertheless, there is no evidence that the veteran 
was fully apprised of the types of evidence she could submit 
to support her claims of service connection.  This warrants 
rectification.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request her to obtain and 
submit copies of private, post-service 
treatment records pertinent to her 
bilateral knee disorder, low back 
condition, or gallbladder removal 
residuals, which are not already of 
record.  The RO should also obtain copies 
of VA treatment records from the 
Fayetteville VAMC, Dallas VAMC, or any 
other VA facility the veteran identifies.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should advise the veteran that 
she can submit alternate evidence to 
support her claims for service connection 
for the residuals of a bilateral knee 
injury, the residuals of a low back 
injury, and/or the residuals of removal 
of the gallbladder, including statements 
from service medical personnel; 
statements from individuals who served 
with her ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals and clinics from which and 
private physicians from whom she may have 
received treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  The RO should then 
determine if the veteran has submitted 
well-grounded claims for service 
connection for the residuals of a 
bilateral knee injury, the residuals of a 
low back injury, and the residuals of 
gallbladder removal.  In doing so, the RO 
is reminded that service connection may 
be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the 
existence of a chronic disease in service 
or during an applicable presumption 
period and (ii) present manifestations of 
the same chronic disease.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  
If a claim is found to be well grounded, 
any additional development warranted by 
the duty to assist should be 
accomplished.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure due process 
of law.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

